Citation Nr: 1512456	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that while the Veteran's representative did not submit an Informal Hearing Presentation, the benefit sought on appeal is being granted in full, so there is no prejudice to the Veteran in proceeding with his claim.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran is service-connected for PTSD, rated as 70 percent disabling; residuals of prostate cancer, rated as 60 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as noncompensably disabling; and erectile dysfunction, rated as noncompensably disabling.  The combined rating is 90 percent.  Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Therefore, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been retired since 2004.  The Social Security Administration (SSA) determined that the Veteran had not engaged in substantial gainful activity since June 2004.  The Veteran was last employed as a Sergeant for the Public Safety Department.  He primarily contends that his PTSD and his residuals of prostate cancer result in his inability to obtain or sustain employment.  He has problems getting along with others due to irritability and other symptoms related to PTSD.  Further, his prostate cancer resulted in constant urinary leakage requiring the changing of pads at least 4-5 times a day, as needed.  

In December 2011, the Veteran was afforded a genitourinary evaluation which revealed that he had continual urine leakage requiring the constant us of, and changing of, pads.  It was noted that the Veteran also urinated at less than one hour intervals.  The examiner noted that the urinary incontinence made the Veteran a poor candidate for physical employment as he had to frequently change pads, but would not affect sedentary employment if he had the ability to change the pads, as needed.  

In December 2011, the Veteran was also afforded a VA PTSD examination.  At that time, it was noted that the Veteran had symptoms which interfered with work including intrusive thoughts, emotional distress, difficulty concentrating which caused mild to moderate impairment in the ability to stay focused and productive for brief periods of time, feeling of detachment from others, and irritability with others which caused moderate problems working closely with others.  It was noted that the Veteran could follow instructions and comply with a supervisor's requests of expectations.  Impairment in memory was noted to be due to factors unrelated to PTSD.  In September 2013, the Veteran was again examined.  The Veteran reported that he had retired after working for 29 years as a police officer in 2004.  He tried working part-time after that, but could not always focus, so he stopped.  He also reported being distracted.  The examiner commented that his retirement in 2004 was voluntary and seemed to have arisen due to the prostate cancer residuals, and not the PTSD.

At the outset, the Board notes that the Veteran retired in 2004, over a decade ago.  Therefore, while the reasons for his retirement are relevant, the current matter is whether he could at this time secure or follow a substantially gainful occupation.  Physically demanding employment is clearly precluded.  With regard to other employment, the Board finds that his disabilities considered separately do not necessarily preclude all sedentary employment, however, in considering them cumulatively, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities under consideration.  With regard to PTSD, he has been assigned a 70 percent rating which contemplates occupational impairment with deficiencies in most areas to include difficulty in adapting to stressful circumstances including work or a worklike setting.  The Veteran's symptoms of detachment and irritability particularly affect his ability to interact with others in an employment setting.  Further, he basically continuously needs to use the bathroom facilities due to urinary frequency and sanitary reasons due to the constant changing of pads.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


